Citation Nr: 0707334	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  99-05 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for post-traumatic stress disorder.

2.  Entitlement to a temporary total rating based upon 
hospitalization for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, the RO granted service 
connection and assigned a 10 percent rating for post-
traumatic stress disorder.  The veteran's disagreement with 
the rating assigned led to this appeal.  

The veteran's appeal has previously been before the Board 
three times.  In July 2000, the Board remanded the veteran's 
appeal in order that the RO could have initial consideration 
of additional evidence submitted and to obtain a VA 
examination.  The Board noted that the veteran had post-
traumatic stress disorder and a nonservice connected chronic 
substance abuse disability.  The Board directed the examiner 
to determine the severity of his service-connected post-
traumatic stress disorder.  The examiner was further directed 
to distinguish between the impairment resulting from the 
chronic substance abuse disability and that solely due to the 
service-connected post-traumatic stress disorder.  In 
September 2003, the Board remanded the veteran's appeal in 
order to obtain additional VA medical records.  

When the veteran's appeal was last before the Board, in April 
2005, the Board remanded the veteran's appeal in order to 
obtain additional VA medical records and an additional VA 
examination.  The examiner was directed, to the extent 
possible, to distinguish between the post-traumatic stress 
disorder symptomatology and any impairment that may be 
attributable to the veteran's history of substance abuse.  
The RO was further directed to adjudicate the veteran's 
intertwined claim of entitlement to a temporary total rating 
based upon hospitalization for post-traumatic stress 
disorder.



FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The veteran psychiatric symptoms which are connected to 
his service-connected post-traumatic stress disorder and 
those symptoms related to his nonservice-connected chronic 
substance abuse disability cannot be accurately 
distinguished.

3.  The medical evidence establishes that since May 15, 1997, 
the effective date of the grant of service connection, the 
veteran's clinical signs and manifestations of his 
psychiatric disability are productive of total occupational 
and social impairment.

4.  Based on the grant of a 100 percent rating from the time 
of service connection for post-traumatic stress disorder, the 
veteran's claim for a temporary total rating due to 
hospitalization includes no justiciable case or controversy 
for active consideration by the Board.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for post-
traumatic stress disorder have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.16, 4.130, Diagnostic Code 9411 (2006). 

2.  The veteran's appeal with respect to entitlement to a 
temporary total rating is dismissed as no justiciable case or 
controversy is before the Board at this time.  38 U.S.C.A. 
§§ 7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 19.4, 20.101, 
20.200, 20.204 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Second, VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for a rating increase to 
100 percent.  The Board notes that this is a complete grant 
of the benefits sought on appeal.  Therefore, no further 
development is needed with respect to this claim.  

The granting of a 100 percent rating from the date of service 
connection for the veteran's post-traumatic stress disorder 
dismisses the veteran's claim for a temporary total rating 
due to hospitalization.  Specifically, as the Board has 
granted the veteran a total rating for the entire period of 
time under appeal, the veteran has been giving a total rating 
during the period of hospitalization and, therefore, there is 
no longer an active question regarding whether he is entitled 
to a total rating due to his hospitalization.  Such a grant 
would not lead to additional benefits.  Therefore, analysis 
of whether VA provided the appellant with adequate VCAA 
notice regarding this claim is unnecessary as this claim is 
moot.



Law and Regulations

The veteran claims that his post-traumatic stress disability 
is more severe than contemplated by a 10 percent rating.  The 
veteran also asserted that he has been hospitalized due to 
his post-traumatic stress disorder, and therefore, is 
entitled to a 100 percent rating while hospitalized.

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation, disability and death 
pension, and in eligibility determinations."  The provisions 
contained in the rating schedule approximate the average 
impairment in earning capacity in civil occupations resulting 
from a disability.  38 C.F.R. § 3.321(a).  Separate 
diagnostic codes pertain to the various disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

In the case of a Fenderson appeal, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.  The Board further notes that the rule that 
"the present level of disability is of primary importance," 
does not apply to a Fenderson appeal.  Id.  (Recognizing that 
this rule "is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability") (Internal quotation marks 
omitted); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(applying rule in increased rating case).  Instead, the Board 
gives consideration to all the evidence of record from the 
date of the veteran's claim.  See Fenderson, 12 Vet. App. at 
126, 127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21

Post-traumatic stress disorder is rated under Diagnostic Code 
9411 and is evaluated under the General Rating Formula for 
Mental Disorders found at 38 C.F.R. § 4.130. The Rating 
Formula reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupation tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In this regard, the Board finds as highly relevant the 
evidence provided by Global Assessment of Functioning (GAF) 
scores that mental health professionals assign upon 
examination of a patient.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

A GAF of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal act with clear 
expectation of death.  A GAF of 11 to 20 denotes some danger 
of hurting one's self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF of 
21 to 30 is defined as behavior considerably influenced by 
delusion or hallucinations or there is serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or there is 
inability to function in almost all areas (e.g., stays in bed 
all day; no job, home or friends).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
A GAF of 81 to 90 reflects absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members). 

38 C.F.R. § 4.29 provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required hospital treatment in a VA 
or an approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  As noted, as 
the Board finds that the veteran's disability is a 100 
percent disabling, the Board finds that the provisions 
of38 C.F.R. § 4.29 do not provide the veteran with an 
additional benefit, and therefore, will not further analyze 
whether the veteran was hospitalized due to a service-
connected disability.

Factual Background

On May 8, 1998, the veteran underwent a VA psychiatric 
examination to evaluate his post-traumatic stress disorder.  
The examiner found that the veteran was incompetent.  The 
diagnoses were polysubstance drug abuse and a mild degree of 
post-traumatic stress disorder.  

The veteran's wife brought the veteran in for VA psychiatric 
treatment on May 11, 1998 after the veteran threatened to 
kill their daughter's boyfriend.  The veteran was found to 
have a GAF of 22.  It appears from the record that he was 
discharged by May 29, 1998, at which time he was found to 
have a GAF of 25.

The veteran underwent a VA examination in March 1999.  The 
veteran related that he got depressed and that he sometimes 
cried, but that he did not have thoughts of suicide.  He 
admitted that he had had homicidal thoughts in the past.  He 
gave the presidents as Clinton, Bush and Reagan.  The 
examiner diagnosed the veteran as having depression, 
substance abuse and post-traumatic stress disorder.  The 
examiner noted, however, that he was not certain that the 
veteran had post-traumatic stress disorder, and that if he 
had the disorder, it was a "very small" amount of the 
veteran's disability.  The examiner found that the veteran 
had a GAF of approximately 50.

The veteran's claims file includes an evaluation for post-
traumatic stress disorder completed by a private psychologist 
in June 1999.  The psychologist noted that the veteran had a 
flat affect and that his speech was pressured.  The veteran 
denied having hallucinations or delusions and none were noted 
during the interview, but the veteran did admit to having 
suicidal and homicidal thoughts.  The psychologist found that 
the veteran had severe post-traumatic stress disorder and 
polysubstance dependency, in partial remission.  The 
psychologist found that the veteran had a GAF of 48-50.  

The record indicates that the veteran was admitted for 
inpatient care on November 9, 1999 and discharged on November 
15, 1999.  He was admitted after using alcohol and cocaine.  
After the use of the drugs, the veteran returned home and 
confronted his wife about removing his bank card from his 
wallet.  The veteran held a knife over his wife's head and 
threatened to kill her and her children.  The patient 
received treatment for substance abuse and post-traumatic 
stress disorder.  The veteran was found to have a GAF of 35.  
After again threatening his wife, the patient was again 
admitted to the VA hospital on August 14, 2000 and discharged 
on August 18, 2000.  He was found to have a GAF score of 40.

The veteran underwent a VA psychiatric examination in March 
2002 by the same examiner that had examiner the veteran in 
May 1998.  The examiner opined that the veteran remained 
incompetent, and that he could not be examined in any detail.  
The examiner noted that he also interviewed the veteran's 
wife, the veteran's guardian.  The examiner noted that the 
veteran knew the date, but did not know who the current 
president was.  The veteran's wife reported that the veteran 
was currently working at a freight company, where he unloaded 
trucks.  

The examiner noted that the veteran was unable to express 
himself with sentences with more than two or three words.  
The veteran believed that it was March 2001, instead of March 
2002.  He was also unable to subtract 7 from 100.  The 
examiner opined that the veteran had serious dementia.  The 
examiner opined that he believed that the post-traumatic 
stress disorder component of the veteran's disability was 
little, and opined that he believed that the veteran's 10 
percent rating was about correct.  The examined expressed 
surprise that the veteran was currently employed; the 
examiner further remarked, however, that the veteran's degree 
of unemployability, if there was such a degree, is secondary 
to his polysubstance drug abuse and related to his post-
traumatic stress disorder.  The examiner diagnosed severe, 
advanced dementia, polysubstance abuse, and post-traumatic 
stress disorder.  The examiner found that the veteran had a 
GAF score of 35.

The veteran was admitted to a VA hospital on November 17, 
2003 after he reported to the emergency department.  At that 
time, the veteran indicated that he had been involved in an 
altercation with someone, got mad and wanted to kill that 
person.  In addition, the veteran felt that someone was 
trying to "get him" and relapsed into using cocaine and 
alcohol and had suicidal ideation.  The veteran noted that he 
felt the same way that he did when he killed his stepbrother 
with a knife in 1988.  On this date, a medical doctor 
diagnosed the veteran has having post-traumatic depression, 
depression, and paranoia, currently in a violent state.  

Upon discharge on December 24, 2003, the veteran was 
diagnosed as having post-traumatic stress disorder, a history 
of polysubstance abuse and depression.  Discharge summary 
records indicate that the veteran had a GAF of 30 upon 
admittance, 45 on December 4, 2003, and 55 upon discharge.  A 
treatment document dated December 4, 2003 indicates that the 
veteran has a history of paranoia associated with his post-
traumatic stress disorder, but that the paranoia symptoms 
improved during his inpatient treatment.  A mental health 
treatment note dated November 28, 2003, while the veteran was 
receiving inpatient care, notes that the veteran had a long 
history of violence and threatening violence, with a recent 
relapse into using alcohol and cocaine.  The treatment record 
indicates that the veteran was feeling depressed with 
homicidal ideation and that he took Zoloft, Lithium and 
Olanzapine, among other medications.

VA records indicate that the veteran was also admitted to the 
VA psychiatric rehabilitation and readjustment program on 
March 4, 2004 and discharged on June 20, 2004.  He was 
treated t for post-traumatic stress disorder and substance 
abuse.  

The veteran underwent a final VA psychiatric examination in 
September 2005.  The examiner noted review of the veteran's 
claims file.  The examiner acknowledged that she had been 
asked to evaluate the severity of the veteran's post-
traumatic stress disorder and to distinguish between the 
impairment caused by the post-traumatic stress disorder and 
his nonservice-connected chronic substance abuse.  The 
examiner noted that the veteran had a lengthy history of 
treatment, mainly for substance abuse.  She noted that the 
veteran had been imprisoned for killing a man.  She noted the 
veteran's history of intravenous cocaine and heroine use and 
his multiple hospitalizations and treatment for suicidal and 
homicidal ideation.

The examiner noted that the veteran began smoking heroin 
while in Vietnam.  The veteran reported using heroin to 
medicate his nightmares and help him sleep.  He complained of 
having difficulty concentrating and remembering.  The veteran 
reported that he had not worked since 2003, noting that he 
was a truck driver but had a hard time staying awake behind 
the wheel.  

The examiner opined that the veteran had a history of 
severely impaired marital and family relationships due to his 
history of chronic substance abuse, poor emotional skills, 
low frustration tolerance and poor communication skills.  The 
examiner found that there was no evidence of delusional 
thinking, although the veteran reported feeling paranoid 
since leaving the military and related that he occasionally 
heard sounds that resemble "wolf growls."  He made no eye 
contact - he kept his eyes closed and his head bowed.  

He reported threatening to kill a man with a hammer in 2003, 
but denied recent suicidal or homicidal ideation.  He was not 
well oriented, giving the date as August 15, 2005 or 2004, 
instead of September 2005.  He gave the president as Jimmy 
Carter.  He was unable to name the vice president or the 
governor of Texas, but the examiner noted that his attention 
and concentration were better than expected.  He appeared 
able to maintain most activities of daily living, including 
hygiene.

The examiner noted that it was likely that his feelings of 
paranoia and hypervigilance have been greatly intensified by 
the veteran's chronic substance abuse and related legal 
problems.  The examiner diagnosed the veteran as having mild 
to moderate post-traumatic stress disorder related to service 
and prison, depressive disorder and chronic polysubstance 
abuse, in remission, and an antisocial personality disorder.  
The examiner found that the veteran had a GAF score of 48.

The examiner opined that much of the veteran's impairment 
appeared due to the veteran's chronic substance abuse versus 
his post-traumatic stress disorder.  The examiner further 
opined that no neat distinction could be drawn between the 
veteran's post-traumatic stress disorder related to Vietnam 
and his post-traumatic stress disorder related to his 
incarceration, as the one compounded the other.

Analysis 

Throughout the record, the evidence indicates that most of 
the veteran's psychiatric symptoms are related to his chronic 
substance abuse and not his post-traumatic stress disorder.  
The Board notes that, even though the veteran has related 
that he began to abuse drugs during service, the veteran's 
chronic substance abuse disorder is not service connected and 
a disability proximately due to the abuse of alcohol or drugs 
cannot be service connected, as it is considered to be the 
product of willful misconduct.  See 38 C.F.R. §§ 3.1(m), 
3.301.  

The law has consistently precluded direct service connection 
for alcohol and drug abuse.  However, the United States Court 
of Appeals for the Federal Circuit (the Federal Circuit) has 
held that there can be service connection for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may 
be awarded only "where there is clear medical evidence 
establishing that alcohol or drug abuse is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing." See Allen, 237 F. 3d at 1381.

The Board, in previous remands, has sought to obtain a VA 
psychiatric examination that would indicate which psychiatric 
symptoms were specifically related to the veteran's service-
connected post-traumatic stress disorder and which were 
related to his nonservice connected chronic substance abuse.  
In the March 2002 examination, the examiner noted that he 
believed the 10 percent rating was "about right".  Further, 
in the September 2005 examination, the examiner noted that 
much of the veteran's disability was related to the 
nonservice-connected substance abuse.  However, it is not 
clear which symptomatology is due PTSD versus a nonservice-
connected disorder.  That is, while the examiners opined that 
the amount of disability due to the veteran's post-traumatic 
stress disorder was "small," the examiners did not provide 
any concrete basis for separating out the disabilities.  The 
Board further notes the examiner's March 2002 opinion that a 
10 percent rating was adequate does not provide a medical 
determination of which symptoms where specifically related to 
the veteran's service connected disability, nor did he 
indicate a GAF score specific to the veteran's service-
connected post-traumatic stress disorder.  

The Court has held that under the duty to assist, where there 
are service-connected and nonservice-connected disabilities 
affecting the same bodily part or system, medical evidence is 
required to permit the Board and adjudications to determine 
the degree of disability attributable to the service-
connected as opposed to the nonservice-connected disability.  
See Waddell v. Brown, 5 Vet. App. 454 (1993).  In Mittleider 
v. West, 11 Vet. App. 181 (1998), the Court held that 
regulations require that when examiners are not able to 
distinguish the symptoms and/or degree of impairment due to a 
service-connected versus some other diagnosed disability, VA 
must consider all symptoms in the adjudication of the claim.  
In this case, all reasonable attempts have been made to 
distinguish the veteran's symptoms due to the service-
connected disability from those related to his non-service 
connected disability.  As outline above, however, the 
examiners appear unable to distinguish the symptoms related 
to the respective disabilities.  Therefore, although the 
veteran's chronic substance abuse disability cannot be 
directly service connected, the Board will consider all the 
veteran's psychiatric symptoms in evaluating the veteran's 
current disability.

Taking all the veteran's symptoms into consideration, it is 
apparent that the veteran has a severe psychiatric 
impairment.  The record includes evidence that the veteran 
has had frequent homicidal and suicidal ideation.  The record 
indicates that the veteran killed a man and has threatened to 
kill his wife, her children, and his daughter's boyfriend.  
Throughout the period of time under appeal, the record 
indicates that the veteran has symptoms of gross impairment 
in thought processes and communication.  Examinations have 
noted that he is basically not capable of communication.  
Further, the record indicates that the veteran is often not 
well orientated to time and place, uncertain or what month or 
year it is.  

This severity of impairment is also shown by the veteran's 
GAF scores.  Although the veteran's most recent GAF score was 
48, during the time upon appeal, the veteran's GAF score has 
ranged from 22 to 55.  The Board notes that the GAF score of 
55 was assigned the veteran received in hospital treatment in 
2003.  The record indicates that the veteran has been in 
admitted to VA hospitals for treatment of his psychiatric 
disabilities on multiple occasions.

The Board notes that the veteran's disability is not 
manifested by all symptoms indicating gross impairment.  
There is indication that the veteran has worked during the 
period under appeal, and during some of the examination 
interviews that are part of the record, the veteran appears 
to have some communication ability.  As noted above, however, 
it is not necessary that the veteran demonstrate all symptoms 
listed.

When reviewing the complete record, it is evident that the 
veteran's disability is manifested by complete occupational 
and social impairment.  Therefore, the veteran's post-
traumatic stress disorder warrants a 100 percent rating.  The 
Board further finds that the veteran's disability has been 
manifested by complete occupational and social impairment 
from the date of service connection, May 15, 1997.  
Therefore, there is no indication that the veteran's 
disability rating should be "staged."

Regarding the veteran's claim for a temporary total rating 
based upon hospitalization for post-traumatic stress 
disorder, the Board notes that the granting of a 100 percent 
rating provides the veteran with a total rating throughout 
the time under appeal, including the periods of time that the 
veteran was hospitalized, and therefore, the veteran has been 
granted the benefit sought.  Thus, the veteran's claim for a 
temporary total rating is moot and will be dismissed because 
there is no justiciable case or controversy as contemplated 
by 38 U.S.C.A. §§ 7102, 7104, 7107 and 38 C.F.R. § 19.4 based 
on the Board's grant of benefits set out above.


ORDER

An initial 100 percent schedular rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits. 

The appeal with respect to the claim to entitlement to a 
temporary total rating based upon hospitalization for post-
traumatic stress disorder is dismissed.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


